OPINION OF THE COURT
PER CURIAM.
Appellant, Aaron White, was convicted and sentenced for the crimes of murder in the first degree, aggravated robbery (two counts), assault and battery, aggravated assault and battery, and assault with intent to kill. This *301appeal followed the sentencing and the denial of post-verdict motions.
Appellant contends (1) that the trial court erred in refusing to dismiss two jurors for cause, (2) that the evidence was insufficient to sustain one of the counts of aggravated robbery, and (3) that the appellant was arrested without probable cause. We have examined each of the issues raised and conclude that they are without merit.
Judgments of sentence affirmed.